


HEARTLAND FINANCIAL USA, INC.


2012 LONG-TERM INCENTIVE PLAN


TIME-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT


The Participant specified below is hereby granted a restricted stock unit award
(“Award”) by Heartland Financial USA, Inc., a Delaware corporation (the
“Company”), under the Heartland Financial USA, Inc. 2012 Long-Term Incentive
Plan (the “Plan”). This Award shall be subject to the terms of the Plan and the
terms set forth in this restricted stock unit award agreement (“Award
Agreement”).
Section 1.    Award. The Company hereby grants to the Participant this Award of
restricted stock units (each such unit, an “RSU”), where each RSU represents the
right of the Participant to receive one Share in the future once the Restricted
Period ends, subject to the terms of this Award Agreement and the Plan.


Section 2.    Terms of Restricted Stock Unit Award.  The following words and
phrases relating to this Award shall have the following meanings:


(a)The “Participant” is .


(b)The “Grant Date” is .


(c)The number of RSUs is.


Except for words and phrases otherwise defined in this Award Agreement, any
capitalized word or phrase in this Award Agreement shall have the meaning
ascribed to it in the Plan.
Section 3.    Restricted Period.


(a)    The “Restricted Period” for each installment of RSUs set forth in the
table immediately below (each, an “Installment”) shall begin on the Grant Date
and end as described in the schedule set forth in the table immediately below;
provided that the Participant’s Termination of Service has not occurred prior
thereto:
Installment
Restricted Period will end on:
1/3 of RSUs
3rd Anniversary of Grant Date
1/3 of RSUs
4th  Anniversary of Grant Date
1/3 of RSUs
5th  Anniversary of Grant Date



(b)    The Installments shall vest in whole increments only.


(c)    Notwithstanding the foregoing provisions of this Section 3, the
Restricted Period for all the RSUs shall cease immediately and the RSUs shall
become fully vested immediately upon (i) the Participant’s Disability, (ii) the
Participant’s death and (iii) a Change in Control that occurs on or before the
Participant’s Termination of Service.


(d)    Notwithstanding the foregoing provisions of this Section 3, if the
Participant’s Termination of Service occurs due to a Qualifying Retirement, all
or a portion of the RSUs may be eligible to become vested as determined by the
Committee in its sole discretion. The Restricted Period for any RSUs that become
vested due to a Qualifying Retirement in accordance with this Section 3(d) shall
end as of the date of the Qualifying Retirement, and the Participant shall
forfeit any unvested RSUs as of such date. “Qualifying Retirement” means the
voluntary termination of the Participant’s employment by the Participant on or
after the date the Participant reaches the age of 62 and has at least five years
of service with the Company or a Subsidiary, provided in that in order to
constitute a Qualifying Retirement, the Participant must execute at the time of
such termination or retirement (i) a general release




--------------------------------------------------------------------------------




and waiver of claims against the Company and (ii) a confidentiality,
non-solicitation, and non-competition agreement with the Company, in each case
in a form acceptable to the Company. Notwithstanding anything in this Award
Agreement to the contrary, no RSUs shall become vested under this Award
Agreement due to a Qualifying Retirement unless the Committee determines in its
sole discretion that such RSUs shall become vested.


(e)    Except as set forth in Section 3(c) and Section 3(d) above, if the
Participant’s Termination of Service occurs prior to the expiration of one or
more Restricted Periods, the Participant shall forfeit all right, title and
interest in and to any Installment(s) still subject to a Restricted Period as of
such Termination of Service.


Section 4.    Settlement of RSUs. Delivery of Shares or other amounts under this
Award Agreement and the Plan shall be subject to the following:


(a)    Delivery of Shares. The Company shall deliver to the Participant one
Share free and clear of any restrictions in settlement of each of the vested and
unrestricted RSUs within 30 days following the end of the respective Restricted
Period.


(b)    Compliance with Applicable Laws.  Notwithstanding any other term of this
Award Agreement or the Plan, the Company shall have no obligation to deliver any
Shares or make any other distribution of benefits under this Award Agreement or
the Plan unless such delivery or distribution complies with all applicable laws
and the applicable rules of any securities exchange or similar entity.


(c)    Certificates Not Required.  To the extent that this Award Agreement and
the Plan provide for the issuance of Shares, such issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any securities exchange or similar entity.


Section 5.    Withholding.  All deliveries of Shares pursuant to this Award
shall be subject to withholding of all applicable taxes. The Company shall have
the right to require the Participant (or if applicable, permitted assigns, heirs
and Designated Beneficiaries) to remit to the Company an amount sufficient to
satisfy any tax requirements prior to the delivery date of any Shares in
connection with this Award.  Except as may be provided otherwise by the
Committee, such withholding obligations may be satisfied at the election of the
Participant (a) through cash payment by the Participant, (b) through the
surrender of Shares that the Participant already owns or (c) through the
surrender of Shares to which the Participant is otherwise entitled under the
Plan; provided, however, that except as otherwise specifically provided by the
Committee, such Shares under clause (c) may not be used to satisfy more than the
Company’s minimum statutory withholding obligation.


Section 6.    Non-Transferability of Award. This Award, or any portion thereof,
is not transferable except as designated by the Participant by will or by the
laws of descent and distribution or pursuant to a domestic relations order.
Except as provided in the immediately preceding sentence, this Award shall not
be assigned, transferred, pledged, hypothecated or otherwise disposed of by the
Participant in any way whether by operation of law or otherwise, and shall not
be subject to execution, attachment or similar process.  Any attempt at
assignment, transfer, pledge, hypothecation or other disposition of this Award
contrary to the provisions hereof, or the levy of any attachment or similar
process upon this Award, shall be null and void and without effect.


Section 7.    No Rights as Stockholder. The Participant shall not have any
rights of a Stockholder with respect to the RSUs, including but not limited to,
dividend or voting rights, prior to the settlement of the RSUs pursuant to
Section 4(a) above and issuance of a stock certificate or its equivalent as
provided herein.


Section 8.    Heirs and Successors.  This Award Agreement shall be binding upon,
and inure to the benefit of, the Company and its successors and assigns, and
upon any person acquiring all or substantially all of the Company’s assets or
business. If any rights of the Participant or benefits distributable to the
Participant under this Award Agreement have not been settled or distributed at
the time of the Participant’s death, such rights shall be settled for and such
benefits shall be distributed to the Designated Beneficiary in accordance with
the provisions of this Award Agreement and the Plan. The “Designated
Beneficiary” shall be the beneficiary or beneficiaries designated by the
Participant




--------------------------------------------------------------------------------




in a writing filed with the Committee in such form as the Committee may require.
The Participant’s designation of beneficiary may be amended or revoked from time
to time by the Participant in accordance with any procedures established by the
Committee. If a Participant fails to designate a beneficiary, or if the
Designated Beneficiary does not survive the Participant, any benefits that would
have been provided to the Participant shall be provided to the legal
representative of the estate of the Participant. If a Participant designates a
beneficiary and the Designated Beneficiary survives the Participant but dies
before the provision of the Designated Beneficiary’s benefits under this Award
Agreement, then any benefits that would have been provided to the Designated
Beneficiary shall be provided to the legal representative of the estate of the
Designated Beneficiary.


Section 9.    Administration.  The authority to manage and control the operation
and administration of this Award Agreement and the Plan shall be vested in the
Committee, and the Committee shall have all powers with respect to this Award
Agreement as it has with respect to the Plan. Any interpretation of this Award
Agreement or the Plan by the Committee and any decision made by the Committee
with respect to this Award Agreement or the Plan shall be final and binding on
all persons.


Section 10.    Plan Governs. Notwithstanding anything in this Award Agreement to
the contrary, this Award Agreement shall be subject to the terms of the Plan, a
copy of which may be obtained by the Participant from the office of the
secretary of the Company. This Award Agreement shall be subject to all
interpretations, amendments, rules and regulations promulgated by the Committee
from time to time. Notwithstanding any term of this Award Agreement to the
contrary, in the event of any discrepancy between the corporate records of the
Company and this Award Agreement, the corporate records of the Company shall
control.


Section 11.    Not an Employment Contract. Neither this Award nor this Award
Agreement shall confer on the Participant any rights with respect to continuance
of employment or other service with the Company or a Subsidiary, nor shall they
interfere in any way with any right the Company or a Subsidiary may otherwise
have to terminate or modify the terms of the Participant’s employment or other
service at any time.


Section 12.    Amendment.  Without limitation of Section 15 and Section 16
below, this Award Agreement may be amended in accordance with the provisions of
the Plan, and may otherwise be amended in writing by the Participant and the
Company without the consent of any other person.


Section 13.    Governing Law. This Award Agreement, the Plan and all actions
taken in connection herewith and therewith shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws, except as superseded by applicable federal law.


Section 14.    Validity. If any provision of this Award Agreement is determined
to be illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining parts hereof, but this Award Agreement shall be construed
and enforced as if such illegal or invalid provision had never been included
herein.


Section 15.    Section 409A Amendment. This Award is intended to be exempt from
Code Section 409A and this Award Agreement shall be administered and interpreted
in accordance with such intent. The Committee reserves the right (including the
right to delegate such right) to unilaterally amend this Award Agreement without
the consent of the Participant in order to maintain an exclusion from the
application of, or to maintain compliance with, Code Section 409A; and the
Participant hereby acknowledges and consents to such rights of the Committee.


Section 16.    Clawback. This Award and any amount or benefit received under the
Plan shall be subject to potential cancellation, recoupment, rescission, payback
or other action in accordance with the terms of any applicable Company or
Subsidiary clawback policy (the “Policy”) or any applicable law, as may be in
effect from time to time. The Participant hereby acknowledges and consents to
the Company’s or a Subsidiary’s application, implementation and enforcement of
(a) the Policy and any similar policy established by the Company or a Subsidiary
that may apply to the Participant, whether adopted prior to or following the
date of this Award Agreement, and (b) any provision of applicable law relating
to cancellation, rescission, payback or recoupment of compensation, and agrees
that the




--------------------------------------------------------------------------------




Company or a Subsidiary may take such actions as may be necessary to effectuate
the Policy, any similar policy and applicable law, without further consideration
or action.


¯    ¯    ¯    ¯    ¯    


IN WITNESS WHEREOF, the Company has caused this Award Agreement to be executed
in its name and on its behalf, and the Participant acknowledges understanding
and acceptance of, and agrees to, the terms of this Award Agreement, all as of
the Grant Date.


Heartland Financial USA, Inc.
By:
Name:
 
Participant
Name:



        
    








